Citation Nr: 1420428	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-36 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Where new and material evidence has been received to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran & her sister


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training from July 1989 to November 1989; and on active duty from September 1990 to May 1991; and January 1993 to August 1994; she also had periods of Army Reserve service.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from February 2009 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been presented to open the Veteran's claim for service connection for PTSD.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is included in the claims file. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The issue of reopening a claim for service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under 38 C.F.R. § 3.156(c)(1) (2013), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  

The Veteran has indicated that she served from 1998 to 1996 on both active duty and in the Army Reserve.  Review of the claims file show that only service treatment records from the Veteran's period of active duty service from January 1993 to August 1994 are present.  The Board recognizes that if additional service records are obtained on remand that 38 C.F.R. § 3.156(c) may be applicable.  

In October 1996, the Veteran was sent a discharge letter notifying her that she was being discharged from the Army Reserve and that her official military personnel file was being transferred to the National Archives & Record Administration (NARA).  

In October 1999, the Veteran called VA to report that she had went to her old Reserve unit to request her service medical records (SMRs), but they told her the records had been sent to the military.

In April 2004, VA sent an email to the Records Management Center (RMC).  VA stated they had records from the last period of the Veteran's service, but needed them from July 1989 to November 1989, and from September 1990 to May 1991.  The RMC replied that they had no records for the Veteran.  No mention was made of the Veteran's Reserve service records.  

In August 2004, the RO attempted to contact the Veteran's unit at Fort Stewart, however, the letter was returned as undeliverable.  Moreover, as her DD214 appears to indicate her unit is headquartered in Ocala, Florida, her unit should be contacted at that address.

In September 2004, a VA claims manager issued a Finding of Unavailability of Service Medical records stating that there had been a request for medical records on August 1999 and August 2004, but that the RMC, PIES, and the Veteran had no record of STRs for the Service period of September 1990 to May 1991.  In light of the passage of time and the possibility that records may now be located at the RMC or NPRC, an additional attempt should be made to obtain service personnel and treatment records.  

In June 1993, the Veteran was seen for emergency care and treatment at Fort Riley and requested a mental health consult.  Separate further mental health records may be available and should be obtained.  There may also be further outstanding VA records concerning her mental health treatment, given that there are no records from between March 2004 to April 2009, which VA should also attempt to obtain.  

On remand, service treatment records, mental health records, and personnel records from the Veteran's other periods of active service, as well as Reserve service, and any outstanding relevant VA medical records should be obtained.  The Records Management Center should be contacted again, and notified of all periods of active duty and reserve service; and the National Personnel Records Center (NPRC) should be contacted, given that NARA operates the NPRC.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section A.3.a.  

Accordingly, the case is REMANDED for the following actions:

1.  Submit an appropriate request to the National Personnel Records Center (NPRC), the Records Management Center (RMC), and the Veteran's Reserve Unit, the 351st MP Co. out of Ocala, Florida (addressed to the location listed on the Veteran's April 2004 DD214) for any outstanding service treatment and personnel records for the Veteran for all periods of active duty and reserve service.

This request should include an attempt to secure any outstanding mental health records dating from June 1993. 

Associate any responsive records with the Veteran's claims file.  If such records are not available, written certification of such is required, and the Veteran must be notified. 

2.  Obtain any outstanding relevant VA medical treatment records from 2004 to 2009, as well as any recent outstanding treatment records, and associate them with the claims file.  

3.  Provide the Veteran with notice concerning how to substantiate her claim on the basis of personal assault.  See 38 C.F.R. § 3.304(f)(5).  Request that she provide information concerning reported military sexual trauma in service.  

4.  Thereafter, take any additional development action that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



